 PENNSYLVANIA TRUCKLINES,INC.641Pennsylvania Truck Lines,Inc.and InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America,Local 470,PetitionerPennsylvania Truck Lines,Inc. and Railroad Yardmas-ters of America,AFL-CIO,Petitioner.Cases 4-RC-9777 and 4-RC-9795October 10, 1972DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, AND, PENELLOUpon petitions duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Donald M.Spooner. Thereafter, pursuant to Section 102.67 of theNational Labor Relations Board Rules and Regula-tions, Series 8, as amended, and by direction of theActing Regional Director for Region 4, this case wastransferred to the National Labor Relations Board fordecision. The Employer and the Petitioner filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the Hear-ing Officer made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record is this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the poli-cies of the Act to assert jurisdiction herein.2. The labororganizationsinvolved claim to rep-resent certain employees of the Employer.3.No question affecting commerce exists con-cerning the representation of employees of the Em-ployer within the meaning of Section 9(c)(1) of theAct, for the following reasons:The Teamsters, Petitioner in Case 4-RC-9777,seeks a unit of dispatchers and strip supervisors at theEmployer'ssix terminalsin the Philadelphia area. TheYardmasters, Petitioner in Case 4-RC-9795, seeks aunit of dispatchers and strip supervisors at all of theapproximately 30 terminals of the Employer wheresuch individuals are employed.' The Employer con-tends that all strip supervisors and dispatchers aresupervisors.The Employer, a wholly owned subsidiary of thePenn Central Transportation Company, an interstate1At some of the Employer's smaller terminals, the terminal manager, whois concededlya supervisor,performs the functions of strip supervisors anddispatchers in addition to the dutiesperformed by terminalmanagers atlarger terminals.rail carrier, provides terminal and truckingservicesfor Penn Central and other customers at more than 40terminals throughout the Eastern United States. Eachterminal has a "yard" adjacent to the railroad right-of-way. In the yard, employees of the Employer re-move trailers from flatcars on incoming trains. Yarddrivers, using yard tractors, then move thetrailers toanother part of the yard, where street drivers withtractors take the trailers and deliver them, with anyloads contained therein, to consignees. The streetdrivers return to the terminal with empty or loadedtrailers picked up from the consignees, and the yarddrivers move these trailers to the railroad track, wherethey are loaded on flatcars, to be transported in "pig-gyback" fashion by Penn Central.Strip supervisors oversee activity in the yard.They determine, from a loading slip given to them byPenn Central, where a trailer in the yardis to be sentand which block of cars on an outgoing train is head-ed for thesamedestination as the trailer. Factors suchas height limitations must be taken into account indetermining which trailers are to be placed on whichcars within a block. The strip supervisor then gives ayard driver a slip of paper telling him what trailer isto be picked up, where in the yard it is located, andon what flatcar in the train it is to be placed. Theloading is actually performed by yardmen;the sameindividuals may perform the functions of yard driverson one occasion and those of yardmen on another.The strip supervisor checks to make sure that eachtrailer is loaded properly onto the proper car.He alsooversees the unloading of incomingtrains.The relationship of dispatchers and street driversis similar to that of strip supervisors and yard drivers.When a street driver reports for work, the dispatchergives him a timecard to punch and tells him what loadto deliver and where to deliver it. When the driver hasfinished loading or unloading a trailer at theconsignee's place of business, he calls the dispatcherto give him the time, then returns to the terminal foranotherassignment.When the driver punches out atthe end of the day, the dispatcher fills out his time-card, indicating, for each load hauled, the trailer used,the weight of the load, and thetimeand distanceinvolved. At the end of each day, a dispatcher at eachterminalin a city calls the Employer's central officein that city and indicates how many drivers will beneeded the next day and atwhat times.The centraloffice then calls the drivers, in order of seniority, andtells them where to report. At some terminals, whenthere are several loads to be hauled at thesame time,the drivers reporting at that time decide, in order ofseniority, which load each will deliver. At other termi-nals, the dispatcherassignsloads to drivers, but thisis essentially a routine function;itmakesno differ-ence which load is given to which driver, except that199 NLRB No. 123 642DECISIONSOF NATIONALLABOR RELATIONS BOARDheavy loads must be given to drivers with tandem axletrailers. If additional drivers are needed at a terminal,the dispatcher informs the central office, which thenasks the dispatchers at other terminals whether theycan spare any drivers. If they have any drivers who arenot working, these drivers aresentto the terminalwhere they are needed.Strip supervisors and dispatchers file written re-ports of poor job performance or violations of workruleswith the Employer's main office, which sends awarning letter to the driver involved and copies there-of to the strip supervisor or dispatcher and to thedriver's bargaining representative2 and the steward.In a few cases of seriousmisconduct, such as drunken-ness orrefusal to performassignedwork, a strip su-pervisor or dispatcher has discharged a driver on thespot. If a grievance is filed concerning a discharge ordisciplinary action, the strip supervisor or dispatcherdoes not discuss it directly with the employee, butmeets with the terminal manager and the steward anddescribes the events leading to the discharge or impo-sitionof discipline. If the matter goes to arbitration,he may be calledas a witness.A strip supervisor or dispatcher may require driv-ers to continue working beyond the end of their shift,thereby obligating the Employer to pay the drivers forovertime; this is sometimes done without prior ap-proval by the terminalmanager.Similarly, the dis-patcher or strip supervisor may require drivers towork through their lunch hour; drivers receive extrapay for this.Strip supervisors and dispatchers normally reportto the terminal manager. When he is not there-usual-ly at night or on weekends-a strip supervisor or dis-patchermay be in charge of the terminal. If anemergencyarises, the terminalmanager orassistant2 The driversat each terminal are representedby the Teamsters localterminal manager can be called at home.Strip supervisors and dispatchers are salaried,whereas drivers are hourly paid. They do not receiveovertime pay, but may take unlimited sick leave with-out loss of pay, whereas drivers, under the Teamsterscontracts, are not paid for time lost due to illness,although they may receive health and welfare bene-fits.Dispatchers and strip supervisors receive thesame fringe benefits, including life insurance and pay-ment of medical and surgical benefits, as other per-sonnel not covered by Teamsters contracts.On the basis of the foregoing facts, we concludethat the strip supervisors and dispatchers are supervi-sors, rather than employees, within the meaning of theAct.We note in particular that they have,on severaloccasions, exercised the authority to discharge driversfor serious misconduct, and that in sending drivers toother terminals and requiring them to work overtimeor during their lunch periods, the strip supervisors anddispatchers exercise independent judgmentin assign-ing and directing their work. Furthermore, if stripsupervisors and dispatchers were found to be nonsu-pervisory, there would be no more than three supervi-sors-the terminal manager, the assistant terminalmanager, and the operations manager-at any of theEmployer's terminals, some of which have as many as100 drivers, and there would be no supervisors at theterminals on weekends, when a dispatcher or stripsupervisor is in charge.3Accordingly, as we have found that the individ-uals sought herein are supervisors rather than "em-ployees" within the meaning of Section 2(3) of theAct, we shall dismiss these petitions.ORDERIt ishereby ordered that thepetitions filed hereinbe, and they hereby are,dismissed.having jurisdiction over the area in which the terminalis located They are3 The factthat theseindividualsare in charge of the terminal on weekendscovered bythe National Master Freight Agreement of the Internationalis itself evidence of supervisorystatus.SeeConsolidated Frerghtways Corpora-Brotherhood of Teamstersand bylocal supplements in each area.lionof Delaware,196 NLRB No. 124, and cases cited in fn. 4 therein.